DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, parent Application No. 16/365,468, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Parent Application No. 16/365,468 does not disclose the following:
An opening disposed through the surgical guide, wherein a sleeve (with one or more bores) is configured to fit in said opening as described in Claim 1
Inserting a sleeve into an access opening, the sleeve having a plurality of bores as described in Claims 8 and 17
Creating a first and second incision at each side of a surgical guide as described in Claim 17	
Accordingly, Claims 1-19 have an effective filling date of 09/29/2020. 

Claim Objections
Claims 3,   are objected to because of the following informalities: 
Claim 3 recites the limitation of “the groove intersecting a position where the bore exits the sleeve” (pg. 2, lines 19-21).
For clarity, the examiner recommends the limitation to be corrected to “the groove configured to intersecting a position, where the bore is configured to exit the sleeve.”
Claim 7 recites the limitation of “a stopper one the trephine bur” (pg. 2, line 5). 
For clarity, the examiner recommends “one” be corrected to “on.”
Claim 7 recites the limitation of “the stopper limiting a depth of the access opening, the stopper contacting the surgical guide” (pg. 2, lines 6-7).
For clarity, the examiner recommends the limitation to be corrected to “the stopper configured to limit a depth of the access opening, the stopper configured to contact the surgical guide.”
Claim 17 recites the limitation of “draping a stent body at least one tooth” (pg. 3, line 26).
For clarity, the examiner recommends the limitation be corrected to “draping a stent body over at least one tooth.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “one or more bores communicating a proximal end of the sleeve” (pg. 1, lines 9-10). As written, is unclear what is meant by “communicating a proximal end.” As best understood, the examiner references “communicate” by the Merriam-Webster definition of “to cause to pass from one to another,” and thus interprets “communicating” as “passing through a proximal end.” Additionally, as writing, it is uncertain if the limitation of “communicating” is recited as a method step or structural limitation. Furthermore, for examination purposes, the examiner shall interpret the limitation of Claim 1 as “one or more bores configured to communicating a proximal end.”
Claim 4 recites the limitation of a “tissue separator positioned at the side of the surgical guide opposite the stent body” (pg. 1, lines 23-24). As written, the examiner notes that there is no structure directed to the recited “tissue separator.” According to the Specification filed 09/29/2020, the tissue separator is disclosed as may be a rigid or semi-rigid member disposed at the side of the surgical guide, and may be configured to be inserted into the incision and separate external tissue, [0059]. As best understood, for examination purposes, the examiner shall interpret the limitation of Claim 4 as any structure that is capable of, or capable of helping separate tissue in a patient’s mouth. 
Claim 6 recites the limitation of “an end of the bore through the sleeve aligns with any part of the root” (pg. 2, lines 2-3). As written, it is uncertain if the limitations of “aligns” and “the bore exits” are recited as method steps or structural limitations. Additionally, Claim 6 recites the limitation "the root" (pg. 2, line 3).  There is insufficient antecedent basis for this limitation in the claim. As best understood, the examiner interprets “the root” as “the canal of the tooth,” as previously recited in Claim 5. Further, for examination purposes, the examiner shall interpret the limitation of Claim 6 as “an end of the bore through the sleeve configured to align with any part of the canal of the tooth.”
Claim 8 recites the limitation of “terminating the access opening at a root of the tooth” (pg. 2, line 19). As written, it is uncertain what is meant by “terminating.” According to Merriam-Webster, the term “terminate” can be defined as the following:
To form an ending
To extend only to a limit (such as a point or line)
To come to an end in time
To bring to an end, i.e. close
The Specification filed 09/29/2020, discloses the method step of Claim 8 as “terminating the access opening at any point in the crypt or root which may be the base of a root of the tooth” [0009]. In addition, Figs. 17 and 18 of Drawings filed 09/29/2020 illustrates the sleeve (configured to fit into the opening of the surgical guide) which the examiner notes said sleeve is extending up to a point through an opening cut by the trephine bur tool.  Thus, As best understood, for examination purposes, the examiner shall interpret the limitation of Claim 8 as “extending the access opening to any point in the root of the tooth.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kim et al. (U.S. Publication 2015/0265372 A1, hereby referred to as “Kim”).
Re Claim 1, Kim teaches a dental surgical system (100) (refer to Reproduced Fig. 1) comprising: 
a stent body (1) configured to drape over at least one tooth; 
a surgical guide (outlined and indicated in a grey-area rectangle in Reproduced Fig. 1) attached to one side of the stent body (10), the surgical guide positioned over at least a portion of a gum region of a tooth (examiner notes that Kim teaches that a three-dimensional image including the dental crown, dental root, alveolar bone, and shape of gum may be generated; moreover, the dental surgical system (which includes the surgical guide) may be manufactured based on said image, [0124]. The examiner refers to Reproduced Fig. 1, which illustrates the surgical guide positioned over and on the side of a gum region of a patient’s tooth.  
an opening (11) disposed through the surgical guide;
 a sleeve (20) configured to fit into the opening of the surgical guide; and

    PNG
    media_image1.png
    470
    779
    media_image1.png
    Greyscale
 one or more bores (22) through the sleeve (20), the one or more bores (22) communicating a proximal end (indicated in Reproduced Fig. 2) of the sleeve with a one of a side of the sleeve, adjacent a distal end thereof, or the distal end of the sleeve (indicated in Reproduced Fig. 2).
Reproduced Fig. 1

    PNG
    media_image2.png
    312
    683
    media_image2.png
    Greyscale
Reproduced Fig. 2
Re Claim 2, the claimed invention of Kim is disclosed in the rejection of Claim 1, further comprising:
 a channel (11a) (taught as an aligning groove, Col. 9, lines 50-51) formed on an exterior surface of the surgical guide, the channel (11a) 15extending from the opening (11) (see opening in Surgical Guide indicated in Reproduced Fig. 1) toward an external periphery thereof;
 and a male part (21) (see Reproduced Figs. 1 and 2) extending from the proximal end of the sleeve, the male part aligning with the channel (examiner refers to alignment of male part in the surgical guide with the channel indicated by the dotted line illustrated in Reproduced Fig. 1) when the sleeve (20) is inserted into the surgical guide.
Re Claim 4, the claimed invention of Kim is disclosed in the rejection of Claim 1, further comprising a tissue separator (12) positioned at side of the surgical guide opposite the stent body (10). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Jung et al. (U.S. Publication 2014/0205968 A1, hereby referred to as “Jung”).
Re Claim 1, Jung teaches a dental surgical system (10) (taught as a dental cutting system) (see Reproduced Fig. 2 below) comprising: 
a stent body (62) (the examiner notes that Jung teaches the stent body as main body 62 configured to engage at least one of a patient’s teeth, [0047]) configured to drape over at least one tooth (as shown in Reproduced Fig. 2); 
a surgical guide (70) attached to one side of the stent body (62), the surgical guide positioned over at least a portion of a gum region of a tooth (see Reproduced Fig. 2);
an opening (102) disposed through the surgical guide (70);
 a sleeve (84) configured to fit into the opening (102) of the surgical guide (70) (examiner notes Jung teaches the opening 102 is configured to receive the sleeve 84, [0052]); and
 one or more bores (indicated in Reproduced Fig. 3) through the sleeve (84), the one or more bores communicating a proximal end of the sleeve (indicated in Reproduced Figs. 2 and 3) with a one of a side of the sleeve, adjacent a distal end thereof, or the distal end of the sleeve (indicated in Reproduced Figs. 2 and 3). 

    PNG
    media_image3.png
    813
    1271
    media_image3.png
    Greyscale

Reproduced Fig. 2




    PNG
    media_image4.png
    587
    635
    media_image4.png
    Greyscale












Reproduced Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Publication 2015/0265372 A1) in view of Nouriam et al. (U.S. Patent 8,876,530 B2, hereby referred to as “Nouriam”), and in further view of Liu et al. (Non-Patent Literature “Additive Manufacturing and Digital Design Assisted Precise Apicoectomy,” hereby referred to as Liu). 
	Re Claim 5, the claimed invention of Kim is disclosed in the Rejection of Claim 1 (for the First Dental Surgical Interpretation). Additionally, Kim teaches that the opening hole (11) of the surgical guide is configured to support an implant drill [0064]. 
Although Kim discloses the intended use of drilling in the stent body and surgical guide of the dental surgical system, Kim is silent to specifically disclosing a trephine bur operable to fit into the opening in the surgical guide. Additionally, although Kim teaches the intended use of the drilling of the bore for fixture insertion and installation of an abutment/crown [0086], Kim is silent to drilling an access opening to a base of a tooth, the access opening providing access into a canal of the tooth.
Nouriam teaches a trephine drill with a burr attachment for use with a surgical guide sleeve (Col. 5, lines 1-17) in the same field of drilling access openings to a target tooth site, which can include several tooth sockets (Col.  2, lines 64-67).  Moreover, Nouriam teaches that with the combination of a trephine drill and burr, a dental surgeon is capable of cutting a bone at a target tooth site with better precision and control of said drill during surgical procedures (Col. 11, lines 39-52). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize a trephine drill combined with a bur attachment (the examiner notes that this combination is synonymous to a “trephine bur” tool) as taught by Nouriam to allow a dental surgeon to cut bone at a target tooth site with better precision and control during surgical procedures.  However, the combination of Kim and Nouriam is silent to drilling an access opening to a base of a tooth, the access opening providing access into a canal of the tooth.

    PNG
    media_image5.png
    703
    800
    media_image5.png
    Greyscale
Liu teaches drilling holes using surgical guides for precise apicoectomy and guided root-end resection in the same field of drilling access openings to a base/canal of a patient’s tooth. 
Reproduced Fig. 4
As illustrated in Reproduced Fig. 4, Liu teaches a surgical guide being positioned on a patient’s soft tissue (e.g. gums), wherein the dental practitioner drills a hole for resecting an infected root and bone (pg. 38, ln. 23-31). Additionally, Liu teaches that for precise apicoectomy, wherein the drilling route is towards an affected root, the drilling direction should be the shortest distance in the bone to decrease pain, and wherein the drilling direction and position should guarantee full resection of the infected root tip as well as safety of neighboring roots (pg. 36, lines 35-45).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize the surgical guide and trephine bur of Kim and Nouriam, to drill access openings to access the base and/or canal of a patient tooth as taught by Liu for apicoectomy surgical procedures, wherein drilling of a hole or opening is conducted for resecting an infected root and bone. 
Re Claim 6, the claimed invention of Kim, Nouriam, and Liu is disclosed in the rejection of Claim 5, wherein the sleeve (20) of the surgical guide is configured to fit in an opening (11) such that an end of the bore (22) through the sleeve (20) (as shown in Reproduced Fig. 1) aligns with any part of the canal of the tooth (refer to Reproduced Fig. 4 above, wherein Liu illustrates the surgical opening and bore is aligned to accurately resect a canal of a patient’s tooth).
Re Claim 7, the claimed invention of Kim, Nouriam, and Liu is disclosed in the rejection of Claim 5. However, the combination of Kim, Nouriam and Liu in Claim 5 is silent of the trephine bur further comprising a stopper on the trephine bur, the stopper limiting a depth of the access opening, the stopper configured to contact the surgical guide to prevent the trephine bur from extending the depth beyond a required depth.
Nouriam further teaches that a flange (the examiner notes is analogous to a stopper), combined with the trephine drill and bur, that extends radially outwardly from said tool in order to limit or prevent travel/movement of said tool and to provide visual indication to the surgeon regarding the cutting depth into a target tooth site (Col. 3, lines 38-40, 44-49).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the trephine bur tool of the dental surgical system of Kim, Nouriam, and Liu with a stopper, such as a flange, on said tool as taught by Nouriam in order to limit or prevent travel/movement of said tool and to provide visual indication to the surgeon regarding the cutting depth into a target tooth site.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Jung (U.S. Publication 2014/0205968 A1).
Re Claim 4, the claimed invention of Jung is disclosed in the rejection of Claim 1. Additionally, Jung teaches another embodiment of a surgical guide (148b) (see Reproduced Fig. 5 below) further comprising a tissue separator (174) positioned at side of the surgical guide (148b) opposite the stent body (see Reproduced Fig. 5), wherein said tissue separator receive the head of a dental handpiece (30) and separates the patient’s tongue from a dental handpiece (30) and cutting tool [0060].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to include a tissue separator as taught by Jung to separate the patient’s tongue from a dental handpiece and cutting tool.

    PNG
    media_image6.png
    1025
    909
    media_image6.png
    Greyscale

Reproduced Fig. 5
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable by Jung (U.S. Publication 2014/0205968 A1) in view of Nouriam (U.S. Patent 8,876,530 B2) and in further view of Liu (Non-Patent Literature “Additive Manufacturing and Digital Design Assisted Precise Apicoectomy”).
Re Claim 5, the claimed invention of Jung is disclosed in the rejection of Claim 1 (for the Second Dental Interpretation). Although Jung teaches a cutting tool with a bur ([0007]) configured to cut the tooth and slide laterally along the sleeve within the surgical guide, Jung is silent to specifically a trephine bur, as well as to drilling an access opening to a base of a tooth, the access opening providing access into a canal of the tooth.
Nouriam teaches a trephine drill with a burr attachment for use with a surgical guide sleeve (Col. 5, lines 1-17) in the same field of drilling access openings to a target tooth site, which can include several tooth sockets (Col.  2, lines 64-67).  Moreover, Nouriam teaches that with the combination of a trephine drill and burr, a dental surgeon is capable of cutting a bone at a target tooth site with precision and control of said drill during surgical procedures (Col. 11, lines 39-52). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the cutting tool with a bur of Jung with a trephine drill combined with a burr attachment (the examiner notes that this combination is synonymous to a “trephine bur” tool) as taught by Nouriam to allow a dental surgeon to cut bone at a target tooth site with precision and control during surgical procedures. However, the combination of Jung and Nouriam is silent to drilling an access opening to a base of a tooth, the access opening providing access into a canal of the tooth.
Liu teaches drilling holes using surgical guides for precise apicoectomy and guided root-end resection in the same field of drilling access openings to a base/canal of a patient’s tooth. As illustrated in Reproduced Fig. 4 above, Liu teaches a surgical guide being positioned on a patient’s soft tissue (e.g. gums), wherein the dental practitioner drills a hole for resecting an infected root and bone (pg. 38, ln. 23-31). Additionally, Liu teaches that for precise apicoectomy, wherein the drilling route is towards an affected root, the drilling direction should be the shortest distance in the bone to decrease pain, and wherein the drilling direction and position should guarantee full resection of the infected root tip as well as safety of neighboring roots (pg. 36, lines 35-45).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize the surgical guide and trephine bur of Jung and Nouriam, to drill access openings to access the base and/or canal of a patient tooth as taught by Liu for apicoectomy surgical procedures, wherein drilling of a hole or opening is conducted for resecting an infected root and bone. 
Re Claim 6, the claimed invention of Jung, Nouriam and Liu is disclosed in the rejection of Claim 5, wherein the sleeve (84) of the surgical guide is configured to fit in an opening (102) such that an end of the bore (shown in Reproduced Fig. 3) through the sleeve (84) (as shown in Reproduced Fig. 3) aligns with any part of the canal of the tooth (refer to Reproduced Fig. 4 above, wherein Liu illustrates the surgical opening and bore is aligned to accurately resect a canal of a patient’s tooth).
Re Claim 7, the claimed invention of Jung, Nouriam and Liu is disclosed in the rejection of Claim 5. However, the combination of Jung, Nouriam and Liu in Claim 5 is silent of the trephine bur further comprising a stopper on the trephine bur, the stopper limiting a depth of the access opening, the stopper configured to contact the surgical guide to prevent the trephine bur from extending the depth beyond a required depth.
Nouriam further teaches that a flange (the examiner notes is analogous to a stopper), combined with the trephine drill and bur, that extends radially outwardly from said tool in order to limit or prevent travel/movement of said tool and to provide visual indication to the surgeon regarding the cutting depth into a target tooth site (Col. 3, lines 38-40, 44-49).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the trephine bur tool of the dental surgical system of Jung, Nouriam and Liu with a stopper, such as a flange, on said tool as taught by Nouriam in order to limit or prevent travel/movement of said tool and to provide visual indication to the surgeon regarding the cutting depth into a target tooth site.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-18 are allowed. The examiner notes that claim 17 has an outstanding objection for a typographical error as detailed at the top of the office action.
The following is an examiner’s statement of reasons for allowance: 
An exemplary reference characteristic of the closest known prior art, Non-Patent Literature “Additive Manufacturing and Digital Design Assisted Precise Apicoectomy,” by Liu et. al (hereby referred to as Liu). Liu teaches a method for accessing a root canalof a tooth comprising:
Draping a stent body (indicated in Reproduced Fig. 4 (a) above) over at least one tooth, the stent body having a surgical guide (indicated in Reproduced Fig. 4 (a)) attached to one side thereof, the surgical guide positioned over at least a portion of a gum region of the tooth (as shown in Reproduced Fig. 4 (a))
Creating an incision through tissue near a desired access site, flapping the tissue at the incision (as illustrated in Reproduced Fig. 4(d); refer to pg. 38, ln. 24-27)
Positioning a drill tool through an opening in the surgical guide (as illustrated in Reproduced Fig. 4 (e))
Forming an access opening through tissue and bone with drilling tool (as illustrated in Reproduced Fig. 4(f))
Terminating the access opening at a root of the tooth (refer to Reproduced Fig. 4(g))
However, this reference and the prior art do not disclose a trephine bur, as well as inserting a sleeve into the access opening, the sleeve having a plurality of bores through the sleeve, the bores communicating a proximal end of the sleeve with either a side of the sleeve adjacent a distal end thereof or the distal end of the sleeve, the bores positioned adjacent the root of the tooth.
The prior art does not disclose or render obvious this claimed aspect of the invention. Therefore, as each of the independent claims sets forth limitations as described, which are not taught or rendered obvious by the prior art, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772